CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-1A of our report dated November 5, 2008, relating to the financial statements and financial highlights of New Perspective Fund, Inc., which appear in such Registration Statement.We also consent to the references to us under the headings "Financial highlights", "Independent registered public accounting firm", and "Prospectuses, reports to shareholders and proxy statements" in such Registration Statement. PricewaterhouseCoopers
